

115 HCON 12 IH: Supporting the designation of the week of September 11 to September 17 as “Patriot Week”.
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 12IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Bishop of Michigan (for himself, Mr. Huizenga, Mr. Moolenaar, Mr. Walberg, Mr. Trott, and Mr. Mitchell) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government ReformCONCURRENT RESOLUTIONSupporting the designation of the week of September 11 to September 17 as Patriot Week.
	
 Whereas Congress recognizes that understanding United States history and the Nation’s first principles are indispensable to the survival of our republic as a free people;
 Whereas in great reverence to the victims of the September 11, 2001, attacks, Congress acknowledges that United States citizens should take time to honor the first principles, founders, documents, and symbols of their history;
 Whereas the events that led to the signing of the Constitution of the United States by the delegates of the Constitutional Convention on September 17, 1787, have significance for every United States citizen and are honored in public schools across the Nation on September 17 of each year as Constitution Day;
 Whereas the revolution, the rule of law, social compact, equality, unalienable rights, and limited government are the first principles upon which the Nation was founded and flourishes;
 Whereas exceptional, visionary, and indispensable Americans such as Thomas Paine, Patrick Henry, John Adams, John Marshall, George Washington, Elizabeth Cady Stanton, Susan B. Anthony, Abraham Lincoln, Frederick Douglass, Martin Luther King, Jr., Thomas Jefferson, and James Madison founded or advanced the United States;
 Whereas the Declaration of Independence, Marbury v. Madison, the resolution of Congress of September 28, 1787, submitting the Constitution to the several States, the Seneca Falls Declaration of Sentiments and Resolutions, the 19th amendment to the United States Constitution, the Gettysburg Address, the Emancipation Proclamation, the I Have a Dream speech, the Bill of Rights, the original unamended Constitution, and the 9th and 10th amendments to the United States Constitution are key documents that embody the first principles and have advanced United States liberty; and
 Whereas the Bennington (’76) Flag, the Betsy Ross Flag, the current United States Flag, the Suffragist Flag, the Union (Fort Sumter) Flag, the Gadsden Flag, and the flags of the several States are fundamental physical symbols of United States history and freedom that should be studied and remembered by each citizen: Now, therefore, be it
	
 That Congress— (1)supports the designation of Patriot Week;
 (2)recognizes that each generation ought to renew the spirit of the Nation based on the first principles, historical figures, founding documents, and symbols of the United States; and
 (3)encourages citizens, schools and other educational institutions, and Federal, State, and local governments and their agencies, to recognize and participate in Patriot Week by honoring and celebrating so that all may offer the reverence that is due to the free republic.
			